                   Case 2:21-cv-00409-RAJ Document 12 Filed 04/12/21 Page 1 of 2




 1                                                            THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7                                      WESTERN DISTRICT OF WASHINGTON
 8
     MICHELE ROSATI,                                      No. 2:21-cv-00409-RAJ
 9
                                    Plaintiff,            ORDER REMANDING CASE TO
10                                                        WASHINGTON STATE SUPERIOR
              v.                                          COURT FOR KING COUNTY
11
     AMAZON.COM, INC., a Delaware
12   corporation,
13                                  Defendant.
14

15             This Matter came before the Court on Plaintiff's and Defendant's Stipulated Motion to
16
     Remand Case to Washington State Superior Court for King County (the "Stipulated Motion").
17
     The Court has considered the pleadings and papers on file, including Defendant's Notice of
18
     Removal, as well as the Stipulated Motion. The Court hereby ORDERS:
19

20             1.       The Stipulated Motion is GRANTED.

21             2.       The above-captioned case is REMANDED to the Washington State Superior Court

22   for King County (the "King County Superior Court"), where it had previously been docketed as
23   Case No. 21-2-03591-1 SEA. The King County Superior Court may proceed with the case.
24
               3.       Pursuant to 28 U.S.C. § 1447(c), the Clerk of this Court shall mail a certified copy
25
     of this Order to the clerk of the King County Superior Court.
26

                                                                                   Perkins Coie LLP
         ORDER REMANDING CASE TO STATE                                       1201 Third Avenue, Suite 4900
         COURT (No. 2:21-cv-00409-RAJ) – 1                                     Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     131691-1201.0021/151991425.1                                                 Fax: 206.359.9000
                 Case 2:21-cv-00409-RAJ Document 12 Filed 04/12/21 Page 2 of 2




 1             4.       The Clerk is directed to close this case.
 2             IT IS SO ORDERED.
 3
               DATED this 12th day of April, 2021.
 4

 5

 6
                                                               A
                                                               The Honorable Richard A. Jones
                                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER REMANDING CASE TO STATE                                               Perkins Coie LLP
      COURT (No. 2:21-cv-00409-RAJ) – 2                                     1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     131691-1201.0021/151991425.1                                                Fax: 206.359.9000
